EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this "Agreement") is entered into effective as of
April 16, 2015 (the "Effective Date") by and between Nu Skin Enterprises, Inc.,
a Delaware corporation (the "Company") and Joseph Y. Chang, an individual (the
"Executive").
WHEREAS, the Executive has been employed since May 17, 1997 by the Company or
one of its affiliates;
WHEREAS, the Executive and the Company entered into an employment agreement
dated November 9, 2009 (the "2009 Employment Agreement");
WHEREAS, in December of 2014, the Executive agreed to waive his right to the
2014 cash retention bonus provided for in Section 4(C) of the 2009 Employment
Agreement; and
WHEREAS, the Company and the Executive desire to terminate the 2009 Employment
Agreement and establish new terms and conditions of the Executive's employment;
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties hereto agree as follows:
1.            Duties and Responsibilities.
 
A.            The Executive shall serve as the Company's Chief Scientific
Officer and Executive Vice President of Product Development, reporting directly
to the Company's Chief Executive Officer.  The Executive shall have the duties
and powers at the Company that are customary for an individual holding such
positions.
 
B.            The Executive agrees to use the Executive's best efforts to
advance the business and welfare of the Company, to render the Executive's
services under this Agreement faithfully, diligently and to the best of the
Executive's ability.
 
C.            Except as may otherwise be approved in advance by the Nominating
and Corporate Governance Committee (the "Nominating and Corporate Governance
Committee") of the Company's Board of Directors (the "Board"), and except during
vacation periods and reasonable periods of absence due to sickness, personal
injury or other disability, the Executive shall devote the Executive's full
working time to the services required of him hereunder, and shall use the
Executive's best efforts, judgment and energy to improve and advance the
business and interests of the Company in a manner consistent with the duties of
the Executive's position.  The Executive may participate in charitable, civic
and professional activities as long as the activities do not interfere with the
performance of the Executive's duties hereunder.  The Executive shall not serve
on the board of directors of any entity, other than an affiliate of the Company,
without the approval of the Nominating and Corporate Governance Committee.
 
2.            Employment Period. The Executive shall be employed by the Company
under the terms of this Agreement for the period commencing on the Effective
Date and ending on December 31, 2020 (the "Employment Period").  Notwithstanding
the foregoing, the Executive and the Company may terminate the Employment Period
and this Agreement prior to December 31, 2020 in accordance with Section 7
hereof.  Notwithstanding the termination of this Agreement, the provisions of
Sections 7 and 8 shall survive the termination of this Agreement and shall
remain in full force and effect in accordance with the terms thereof unless
otherwise agreed to by the parties in writing.
 
 

--------------------------------------------------------------------------------

 
 
 
3.            Cash Compensation.
 
A.            Annual Salary.  The Executive's annual base salary (the "Annual
Salary") shall be determined by the Compensation Committee of the Board (the
"Compensation Committee"), and shall be payable in accordance with the Company's
standard payroll schedule for its executive officers (but in no event less
frequent than on a monthly basis).  The Compensation Committee shall review the
Executive's Annual Salary at least annually and shall make a determination
regarding any changes to the Annual Salary.  Any changed annual salary shall
thereupon be the "Annual Salary" for the purposes hereof.
 
B.            Bonus.  The Executive shall be eligible to participate in the
Company's cash incentive plan as adopted by the Compensation Committee at levels
and upon attainment of such corporate and/or individual performance targets as
shall be established by the Compensation Committee from time to time.  The
Executive shall be entitled to receive bonuses, cash or otherwise, in the
discretion of the Compensation Committee, from time to time.
 
C.            Applicable Withholdings.  The Company shall deduct and withhold
from the compensation payable to the Executive under this Agreement any and all
applicable federal, state and local income and employment withholding taxes and
any other amounts required to be deducted or withheld by the Company under
applicable statutes, regulations, ordinances or orders governing or requiring
the withholding or deduction of amounts otherwise payable as compensation or
wages to employees.
 
4.            Equity Compensation.  The Executive shall be eligible to
participate in any equity incentive plans of the Company in which other
executive officers of the Company are eligible to participate.  All options or
other equity awards granted under the equity incentive plans will be made at the
discretion of the Compensation Committee pursuant and subject to the terms and
conditions of the applicable equity incentive plan.  To the extent the Company
grants any time-based equity awards (i.e., equity that vests with the passage of
time) to the Executive during the Employment Period, the grant documentation for
such equity awards shall provide that if a Change in Control (as defined below)
is consummated during the Employment Period, and within six months prior to and
in connection with such Change in Control or within two years following such
Change in Control, the Executive's employment is terminated (i) by the Company
without Cause (as defined in Section 7) or (ii) by the Executive for Good Reason
(as defined in Section 7), then all of such equity awards shall vest in full. 
The vesting of any performance-based equity awards shall be determined in
accordance with the applicable equity incentive plan and grant documentation.
For purposes of this Agreement, "Change in Control" shall mean the consummation
of any of the following transactions effecting a change in ownership or control
of the Company:
 
(i)            During any 24 month period, individuals who, as of the beginning
of such period, constitute the Board (the "Incumbent Directors") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the beginning of such period whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;
 
 
2

--------------------------------------------------------------------------------

 
(ii)            Any "person" (as such term is defined in the Exchange Act and as
used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company's then outstanding securities eligible to
vote for the election of the Board ("Company Voting Securities"); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (A) by
the Company or any Subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Board approves in advance the
acquisition of beneficial ownership of 50% or more of Company Voting Securities
by such person;
 
(iii)            The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its Subsidiaries that requires the approval of the Company's stockholders,
whether for such transaction or the issuance of securities in the transaction (a
"Business Combination"), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the "Surviving Corporation"), or (y)
if applicable, the ultimate parent corporation that directly or indirectly has
beneficial ownership of at least 90% of the voting securities eligible to elect
directors of the Surviving Corporation (the "Parent Corporation"), is
represented by Company Voting Securities that were outstanding immediately prior
to such Business Combination (or, if applicable, is represented by shares into
which such Company Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Business
Combination, (B) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Corporation or the Parent
Corporation), is or becomes the beneficial owner, directly or indirectly, of 50%
or more of the total voting power of the outstanding voting securities eligible
to elect directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) and (C) at least a majority of the
members of the board of directors of the Parent Corporation (or, if there is no
Parent Corporation, the Surviving Corporation) following the consummation of the
Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or
 
(iv)            The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company's assets.
 
"Subsidiary" shall mean any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company if, at the relevant time each
of the corporations other than the last corporation in the unbroken chain owns
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other corporations in the chain.
5.            Expense Reimbursement.  In addition to the compensation specified
in Section 3, the Executive shall be entitled to receive reimbursement from the
Company for all reasonable business expenses incurred by the Executive in the
performance of the Executive's duties hereunder, provided that the Executive
furnishes the Company with vouchers, receipts and other details of such expenses
in the form reasonably required by the Company to substantiate a deduction for
such business expenses under all applicable rules and regulations of federal and
state taxing authorities.
 
 
3

--------------------------------------------------------------------------------

 
6.            Employee Benefits.  The Executive shall, throughout the Employment
Period, be eligible to participate in all of the life insurance plans, health
plans, accidental death and dismemberment plans, short-term disability programs,
retirement plans, profit sharing plans or other employee benefit plans that are
available to the executive officers of the Company, for which the Executive
qualifies as provided under the terms of such plans.
 
7.            Termination of Employment.  During the Employment Period, the
Executive's employment with the Company may be terminated by either the Company
or the Executive at any time, and for any reason.  Upon such termination, the
Executive (or, in the case of the Executive's death, the Executive's estate and
beneficiaries) shall have no further rights to any other compensation or
benefits from the Company on or after the termination of employment except as
follows:
 
A.            Termination For Cause.  If, during the Employment Period, the
Company terminates the Executive's employment with the Company for Cause (as
defined below), or the Executive resigns after engaging in conduct that
constitutes Cause, the Company shall pay to the Executive the following: (i) the
Executive's unpaid Annual Salary that has been earned through the termination
date of the Executive's employment; (ii) any accrued expenses pursuant to
Section 5 above, (iii) the employee benefits, if any, to which the Executive may
be entitled under the terms of the Company's employee benefit plans and (iv) any
other payments as may be required under applicable law (collectively the
"Accrued Obligations").  For purposes of this Agreement, "Cause" shall mean that
the Executive has engaged in any one of the following: (a) a material breach of
this Agreement or the Company's Key Employee Covenants attached hereto as
Exhibit A, which breach is not cured within any applicable cure period set forth
in this Agreement or the Key Employee Covenants; and (b) any willful violation
by the Executive of any material law or regulation applicable to the business of
the Company or any of its Subsidiaries; (c) the Executive's conviction of, or a
plea of guilty or nolo contendere to, a felony or any willful perpetration of
common law fraud; or (d) any other willful misconduct by the Executive that is
materially injurious to the financial condition or business reputation of, or is
otherwise materially injurious to, the Company or any of its Subsidiaries. For
purposes of the foregoing, in determining whether a "material breach" has
occurred, or whether there has been a willful violation of a "material" law or
regulation, the standard shall be a breach or violation that is, or will
reasonably likely be, materially injurious to the financial condition or
business reputation of, or is, or will reasonably likely be, otherwise
materially injurious to, the Company or any of its Subsidiaries.
 
B.            Termination Upon Death or Disability.  If the Executive dies
during the Employment Period, the Executive's employment with the Company shall
be deemed terminated as of the date of death, and the obligations of the Company
to or with respect to the Executive shall terminate in their entirety upon such
date except as otherwise provided under this Section 7B.  If the Executive
becomes subject to a Disability (as defined below), then the Company shall have
the right, to the extent permitted by law, to terminate the employment of the
Executive upon 30 days prior written notice to the Executive.  Upon termination
of employment due to death or Disability, the Executive (or the Executive's
estate or beneficiaries in the case of the death of the Executive) shall be
entitled to receive: (i) the Accrued Obligations; (ii) a lump sum amount equal
to the pro-rata portion of Executive's target bonus for each outstanding bonus
cycle as of the date on which termination of employment occurs (determined by
multiplying the amount of the target bonus for the bonus cycle by a fraction,
the numerator of which is the number of days during the bonus cycle that
Executive is employed by the Company and the denominator of which is the full
number of days in the bonus cycle) (the "Pro-Rata Target Bonus") ; and (iii) in
the case of Executive's Disability, continuation of the Executive's Annual
Salary (which shall be payable in accordance with the Company's standard pay
policies) until the Executive is eligible for short-term disability payments
under the Company's group disability policies; provided however, that in no
event shall such period of continued Annual Salary exceed 90 days following the
Executive's termination of employment.  For the purposes of this Agreement,
"Disability" shall mean a physical or mental impairment which, the Compensation
Committee determines, after consideration and implementation of reasonable
accommodations, precludes the Executive from performing the Executive's
essential job functions for a period longer than three consecutive months or a
total of 120 days in any twelve month period. The definition of Disability in
this agreement shall not apply to, alter, or amend the definition of disability
in any of the Executive's equity award grant documentation.
 
 
 
4

--------------------------------------------------------------------------------

 
C.            Resignation for Good Reason; Other Termination.  If, during the
Employment Period, (i) the Executive resigns from the Company for Good Reason
(as defined in Section 7D below), or (ii) the Company terminates the Executive's
employment for any reason other than for Cause, as a result of the Executive's
Death or Disability or in connection with a Change in Control (as provided in
Section 7D below), then, subject to Sections 7F and 7G below, the Company shall
pay to the Executive: (a) the Accrued Obligations; (b) a lump sum amount equal
to the cost of twelve months of health care continuation coverage; (c) a lump
sum amount equal to the pro-rata portion of the Executive's earned bonus, if
any, for each outstanding bonus cycle as of the date on which termination of
employment occurs, based upon attainment of such corporate targets, and
disregarding any individual performance targets, as shall be established by the
Compensation Committee for such bonus cycle (determined by multiplying the
amount of the actual bonus that would be payable for the bonus cycle by a
fraction, the numerator of which is the number of days during the bonus cycle
that the Executive is employed by the Company and the denominator of which is
the full number of days in the bonus cycle) (the "Pro-Rata Earned Bonus"), which
shall be paid at the same time as bonuses are paid to other executive officers
of the Company; and (d) continuation of the Executive's Annual Salary
(disregarding any reduction that would constitute Good Reason) for a period of
15 months, which shall be payable in accordance with the Company's standard pay
policies.
 
D.            Termination in Connection with Change in Control.  If a Change in
Control is consummated during the Employment Period, and within six months prior
to and in connection with such Change in Control or within two years following
such Change in Control, the Executive's employment is terminated (i) by the
Company without Cause or (ii) by the Executive for Good Reason, then, subject to
Sections 7F and 7G below, the Company shall pay the Executive the following: (i)
the Accrued Obligations; (ii) a lump sum amount equal to the cost of twelve
months of health care continuation coverage; (iii) a lump sum amount equal to
the Pro-Rata Target Bonus; and (iv) a lump sum amount equal to 1.25 times (a)
the Executive's Annual Salary (disregarding any reduction that would constitute
Good Reason) and (b) the Executive's target bonus for the fiscal year in which
termination of employment occurs.  The amounts provided in clauses (i), (ii),
(iii) and (iv) of the preceding sentence shall be paid within 10 business days
following the Executive's termination date.  For the purposes of this Agreement,
"Good Reason" shall mean the Executive's voluntary resignation for any of the
following events that result in a material negative change to the Executive: (i)
without the Executive's consent, a material reduction in the scope of the
Executive's duties and responsibilities or the level of management to which he
reports; (ii) without the Executive's consent, a reduction in Annual Salary
(other than an across-the-board reduction of not more than 10% applicable to all
senior executive officers); (iii) without the Executive's consent, a material
reduction in the Executive's benefits in the aggregate (in terms of benefit
levels) from those provided to the Executive under any employee benefit plan,
program and practice in which the Executive participates; (iv) without the
Executive's consent, a relocation of the Executive's principal place of
employment of more than 50 miles from the Executive's primary residence, (v) a
material breach of any provision of this Agreement by the Company, or (vi) the
failure of the Company to have a successor entity specifically assume this
Agreement within 10 business days after the Change in Control.  Notwithstanding
the foregoing, Good Reason shall only be found to exist if the Executive, not
later than 90 days after the initial occurrence of an event deemed to give rise
to a right to terminate for Good Reason, has provided 30 days written notice to
the Company prior to the Executive's resignation indicating and describing the
event resulting in such Good Reason, and the Company does not cure such event
(other than the event in clause vi), which shall not be subject to cure) within
90 days following the receipt of such notice from the Executive.
 
 
5

--------------------------------------------------------------------------------

 
E.            Other Resignation.  If, during the Employment Period, the
Executive resigns from the Company, except where the Executive has engaged in
conduct that constitutes Cause, for any reason other than Good Reason (as
defined in Section 7D above), then, subject to Sections 7F and 7G below, the
Company shall pay to the Executive: (i) the Accrued Obligations; and (ii)
continuation of 75% of the Executive's Annual Salary during the Restricted
Period, which shall be payable in accordance with the Company's standard pay
policies.
 
F.            Section 409A Limitations.  Notwithstanding the provisions of
Section 7B, 7C, 7D or 7E to the contrary, the following provisions shall apply
to the extent that payments under such provisions are subject to Section 409A of
the Internal Revenue Code (the "Code"):
 
(i)            The aggregate amount of continuation payments of Annual Salary
under Section 7B(iii), 7C(d) or 7E(ii) made during the first six months
following the Executive's termination of employment (other than a termination
due to the death of the Executive) shall not exceed the applicable dollar limit
provided under Treasury Regulations section 1.409A-1(b)(9)(iii)(A).  The amount,
if any, that exceeds the applicable dollar limit shall be paid with the first
installment of Annual Salary continuation that occurs on or after the first day
of the seventh month following the Executive's termination.
 
(ii)            Section 7D is intended to qualify as an involuntary separation
pay arrangement that is exempt from application of Section 409A of the Code
because all severance payments are treated as paid on account of an involuntary
separation (including a separation for Good Reason) and paid in a lump sum
within the "short-term deferral" period following the time the Executive obtains
a vested right to such payments.  Accordingly, and without limiting the
generality of the foregoing, and notwithstanding any provision of this Agreement
to the contrary, with respect to any payments and benefits under this Agreement
to which Code Section 409A applies or to which it may apply, all references in
this Agreement to the termination of the Executive's employment are intended to
mean the Executive's "separation from service," within the meaning of Code
Section 409A(a)(2)(A)(i).  If any portion of the severance payments in Section
7D represents an equivalent amount of severance that replaces (as opposed to
supplements) salary continuation or similar severance benefit available to the
Executive under Sections 7C and 7E and that is subject to Section 409A of the
Code, notwithstanding anything to the contrary in this Agreement, such
equivalent amount (and only that equivalent amount) shall be delayed until the
first day of the seventh month following the Executive's termination, but only
to the extent that such equivalent amount exceeds the applicable dollar limit
provided under Treasury Regulations section 1.409A-1(b)(9)(iii)(A).  The portion
of the lump sum under this Section 7F that supplements the benefits under
Sections 7C and 7E shall not be subject to or affected by such limitation. 
Furthermore, notwithstanding the provisions of Sections 7F(i) and 7F(ii), to the
extent allowed under Section 409A and the Treasury Regulations promulgated
thereunder, if the Executive dies following the Executive's separation from
service, but prior to the seventh month anniversary of the Executive's
termination of service, then any payments delayed in accordance with this
Section 7F will be payable in a lump sum as soon as administratively practicable
after the date of the Executive's death.
 
(iii)            If required by Section 409A of the Code, notwithstanding
anything to the contrary in this Agreement, the payments to be made to the
Executive (except for: (i) the Executive's unpaid Annual Salary that has been
earned through the termination date of the Executive's employment; and (ii)
reimbursement for any accrued expenses) shall be paid no sooner than the first
day of the month that is six months after the Executive's termination date.
 
 
6

--------------------------------------------------------------------------------

 
(iv)            The parties intend that this Agreement be deemed to be amended
to the extent necessary to comply with the requirements of Code Section 409A and
to avoid or mitigate the imposition of additional taxes under Code Section 409A,
while preserving to the maximum extent possible the essential economics of the
Executive's rights under this Agreement.
 
G.            Conditions to Additional Severance Payments.  If the Executive's
employment terminates pursuant to Section 7C, 7D or 7E, then in consideration
for the severance payments to be made by the Company to the Executive pursuant
to Sections 7C(b), (c) and (d); 7D(ii), (iii) and (iv); and 7E(ii) of this
Agreement (the "Additional Severance Payments"), the Executive agrees to execute
and deliver to the Company within 21 days after the Executive's employment
termination date, a separation and release agreement, in substantially the form
attached hereto as Exhibit B (the "Separation Agreement").  Notwithstanding
anything to the contrary in this Agreement, the Company shall have no obligation
to make any Additional Severance Payments to the Executive until the date that
is 10 business days after the date that the Executive executes and delivers the
Separation Agreement.  The failure of the Executive to execute and deliver the
Separation Agreement within 21 days after the Executive's employment termination
date shall result in a forfeiture of all Additional Severance Payments, and
permanently release the Company from its obligation to make any and all
Additional Severance Payments to the Executive.  The Executive acknowledges that
the Additional Severance Payments are consideration for the restrictive
covenants set forth in Section 8 and that the Executive is bound by Section 8 of
this Agreement.  The Executive's rights to receive any Additional Severance
Payments are expressly subject to the Executive's compliance with Section 8.
 
H.            Reduction in Change in Control Severance Payments. 
Notwithstanding the provisions of Section 7D to the contrary, the payments to
the Executive under Section 7D are subject to reduction, if applicable under
Exhibit C.
 
I.            Consulting Agreement.  If the Executive's employment terminates
pursuant to Section 7C, 7D or 7E, then the Company and the Executive agree to
enter into a consulting agreement, in substantially the form attached hereto as
Exhibit D (the "Consulting Agreement").
 
8.            Key-Employee Covenants.  The Executive agrees to perform the
Executive's obligations and duties and to be bound by the terms of the
Key-Employee Covenants attached hereto as Exhibit A which are incorporated into
this Section 8 by reference, and which may be modified from time to time. 
Paragraphs 9, 11, 12, 13 and 15 of the Key Employee Covenants, are hereby
replaced and superseded in their entirety by the following restrictive covenants
set forth in this Section 8 and the remedies and dispute resolution provisions
in Sections 13 and 14.
 
A.            Definitions.  For purposes of this Agreement, the following
defined terms shall have the meaning indicated:
 
(i)            "Restricted Period" shall be the period commencing on the date of
this Agreement and continuing until one year following the termination of the
Executive's employment. Provided, however, that the Restricted Period may be
terminated (a) at any time within 15 days following the termination of the
Executive's employment at the election of the Company; or (b) at any other time
as agreed by both the Executive and the Company.
 
(ii)            "Competitive Business" shall mean Direct Selling.
 
(iii)            "Competing Entity" shall mean any entity or person that is
engaged, directly or indirectly, in a Competitive Business.
 
 
 
7

--------------------------------------------------------------------------------

 
(iv)            "Direct Selling" means (i) the multi-level marketing channel
through which products and services are marketed directly to consumers through a
sales force of independent contractors (including, without limitation, through
person to person contact, via the telephone or through the Internet) who receive
rewards or commissions based upon a compensation plan which contemplates a
genealogical sales force of multiple levels, with such commissions paid for by
(A) sales of products and services by such contractor, and/or (B) sales of
products and services by other independent contractors in such contractor's
genealogical downline, and (ii)  a home-based business opportunity focused on
selling products directly to the consumers.
 
(v)            "Territory" shall mean those countries where the Company, or any
of its affiliates, engages in business or sells products or plans to conduct
business at the time of the termination of the Executive's employment or
consulting arrangement, as the case may be.  This definition is intended to
reflect the Executive's knowledge about and influence over the operations and
activities of the Company as a whole.
 
B.            Non-Solicitation.  During the longer of (i) any period for which
the Executive is receiving Additional Severance Payments from the Company or
(ii) the Restricted Period, the Executive agrees that during such period of time
the Executive shall not, directly or indirectly, solicit any employee,
independent contractor, consultant or other person or entity in the employment
or service of the Company or any of its respective subsidiaries or affiliates
(each of the preceding, a "Group Company"), at the time of such solicitation, in
any case to (i) terminate such employment or service, and/or (ii) accept
employment, or enter into any consulting or other service arrangement, with any
person or entity other than a Group Company.
 
C.            Non-Competition.  In consideration for the compensation payable
hereunder, the Executive agrees that, during the Restricted Period, the
Executive shall not, directly or indirectly, in the Territory:  (i) engage in
any Competitive Business; (ii) undertake to plan or organize any Competing
Entity; (iii) become associated or connected in any way with, participate in, be
employed by, render services to, or consult with, any Competing Entity (nor
shall the Executive discuss the possibility of employment or other relationship
with any Competing Entity); or (iv) own any direct or indirect interest in any
other Competing Entity; provided, however, this limitation shall not be
interpreted as prohibiting the Executive from investing in a Competing Entity
that is a public company so long as such investment does not exceed 1% of the
outstanding securities of such public company and the Employee discloses in
writing to the Company (a) the name of the public company and the number of
shares which he owns, and (b) any material change in the Executive's ownership.
This Section 8C shall not restrict the right of the Employee to practice law in
violation of any applicable rules of professional conduct.
 
D.            Non-Endorsement. The Executive shall not in any way, directly or
indirectly, at any time during the Restricted Period endorse any Competitive
Business or competing product, promote or speak on behalf of any Competitive
Business or competing product, or allow the Executive's name or likeness to be
used in any way to promote any Competitive Business or competing product.
 
E.            Cooperation.  The Executive agrees that, upon the Company's
reasonable request, the Executive in good faith and using diligent efforts shall
cooperate and assist the Company in any dispute, controversy or litigation in
which the Company may be involved including, without limitation, the Executive's
participation in any court or arbitration proceedings, the giving of testimony,
the signing of affidavits or such other personal cooperation as counsel for the
Company may reasonably request.  Such cooperation shall not be unreasonably
burdensome without reasonable compensation.
 
F.            Reformation. The Company intends to restrict the activities of the
Executive under this Section 8 only to the extent necessary for the protection
of the legitimate business interests of the Company.  It is the intention and
agreement of the parties that all of the terms and conditions hereof be enforced
to the fullest extent permitted by law.  If the provisions of this Section 8
should ever be deemed or adjudged by a court of competent jurisdiction to exceed
the time or geographical limitations permitted by applicable law, then such
provisions shall nevertheless be valid and enforceable to the extent necessary
for such protection as determined by such court, and such provisions will be
reformed to the maximum time or geographic limitations as determined by such
court.
 
 
8

--------------------------------------------------------------------------------

 
G.            Acknowledgement.  The Executive acknowledges that the Executive's
position and work activities with the Company are critical and vital to the
on-going success of the Company's operation in each product category and in each
geographic location in which the Company operates.  In addition, the Executive
acknowledges that the Executive's involvement in, experience with, and influence
over the Company's operations as a whole constitute skills and knowledge which
are special, unique and extraordinary with respect to the Executive's service
for the Company.  Therefore, the Executive acknowledges that the
non-solicitation, non-endorsement, and non-competition covenants hereunder are
fair, reasonable and necessary to protect the legitimate business interests of
the Company.  These covenants, and each of them, should be construed to apply to
the fullest extent possible by applicable laws. The Executive has carefully read
this Agreement, has consulted with independent legal counsel to the extent the
Executive deems appropriate, and has given careful consideration to the
restraints imposed by this Agreement.  The Executive acknowledges that the terms
of this Agreement are enforceable regardless of the manner in which the
Executive's employment is terminated, whether voluntary or involuntary.
 
9.            Successors and Assigns.  This Agreement is personal in its nature
and the Executive shall not assign or transfer the Executive's rights under this
Agreement.  The provisions of this Agreement shall inure to the benefit of, and
shall be binding on, each successor of the Company whether by merger,
consolidation, transfer of all or substantially all assets, or otherwise, and
the heirs and legal representatives of the Executive.
 
10.            Notices.  Any notices, demands or other communications required
or desired to be given by any party shall be in writing and shall be validly
given to another party if served either personally or via an overnight delivery
service such as Federal Express, postage prepaid, return receipt requested.  If
such notice, demand or other communication shall be served personally, service
shall be conclusively deemed made at the time of such personal service.  If such
notice, demand or other communication is given by overnight delivery, such
notice shall be conclusively deemed given two business days after the deposit
thereof with such service, properly addressed to the party to whom such notice,
demand or other communication is to be given as hereinafter set forth:
 
 
To the Company:
Nu Skin Enterprises, Inc.
75 West Center Street
Provo, Utah 84601
Attn: General Counsel
 
To the Executive:
At the Executive's last residence as provided by the Executive to the Company
for payroll records.
 

Any party may change such party's address for the purpose of receiving notices,
demands and other communications by providing written notice to the other party
in the manner described in this Section 10.
11.            Governing Documents.  This Agreement, along with the documents
expressly referenced in this Agreement, including the Key Employee Covenants and
equity incentive plans and grant documents, constitute the entire agreement and
understanding of the Company and the Executive with respect to the terms and
conditions of the Executive's employment with the Company and the payment of
severance benefits, and supersedes all prior and contemporaneous written or
verbal agreements and understandings (including the 2009 Employment Agreement
and any other offer letter and any other existing employment agreements or
arrangements, and any amendments thereto) between the Executive and the Company
relating to such subject matter.  Any and all other prior agreements,
understandings or representations relating to the Executive's employment with
the Company, including the 2009 Employment Agreement, are terminated and
cancelled in their entirety and are of no further force or effect. This
Agreement may only be amended by written instrument signed by the Executive and
an authorized officer of the Company.
 
 
 
9

--------------------------------------------------------------------------------

 
12.            Governing Law.  The provisions of this Agreement will be
construed and interpreted under the laws of the State of Utah, without regard to
principles of conflict of laws.  If any provision of this Agreement as applied
to any party or to any circumstance should be adjudged by a court of competent
jurisdiction to be void or unenforceable for any reason, the invalidity of that
provision shall in no way affect (to the maximum extent permissible by law) the
application of such provision under circumstances different from those
adjudicated by the court, the application of any other provision of this
Agreement, or the enforceability or invalidity of this Agreement as a whole. 
Should any provision of this Agreement become or be deemed invalid, illegal or
unenforceable in any jurisdiction by reason of the scope, extent or duration of
its coverage, then such provision shall be deemed amended to the extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision will be stricken and the remainder of this
Agreement shall continue in full force and effect.
 
13.            Remedies.  The parties to this Agreement agree that:  (i) the
Executive's services are unique because of the particular skill, knowledge,
experience and reputation of the Executive; (ii) if the Executive breaches this
Agreement, the damage to the Company will be substantial and difficult to
ascertain, and further, that money damages will not afford the Company an
adequate remedy. Consequently, if the Executive is in breach of any provision of
this Agreement, or threatens a breach of this Agreement, the Company shall be
entitled, in addition to all other rights and remedies as may be provided by
law, to seek specific performance and injunctive and other equitable relief to
prevent or restrain a breach of any provision of this Agreement notwithstanding
Section 14 hereof.  All rights and remedies provided pursuant to this Agreement
or by law shall be cumulative, and no such right or remedy shall be exclusive of
any other. All claims for damages for a breach of this Agreement shall be
submitted to mediation and arbitration in accordance with Section 14 of this
Agreement.
 
14.            Dispute Resolution.  Except for the right of the Company to seek
specific performance and injunctive and other equitable relief in court as set
forth in Section 13 hereof, any controversy, claim or dispute of any type
arising out of, in connection with, or in relation to the interpretation,
performance or breach of this Agreement shall be resolved in accordance with
this Section 14 of this Agreement, regarding resolution of disputes.  This
Agreement shall be enforced in accordance with the Federal Arbitration Act, the
enforcement provisions of which are incorporated by this reference.
 
A.            Mediation.  The Company and the Executive will make a good faith
attempt to resolve any and all claims and disputes under this Agreement through
good faith negotiations.  If such claims and disputes cannot be settled through
negotiation, the Company and the Executive agree to submit them to mediation in
Salt Lake City, Utah before resorting to arbitration or any other dispute
resolution procedure.  The mediation of any such claim or dispute must be
conducted in accordance with the then-current American Arbitration Association
("AAA") procedures for the resolution of disputes by mediation, by a mediator
("Mediator") who has had both training and experience as a mediator of general
non-competition and commercial matters.  If the parties to this Agreement cannot
agree on a Mediator, then the Mediator will be selected by AAA in accordance
with AAA's strike list method.  Within 30 days after the selection of the
Mediator, the Company and the Executive and their respective attorneys will meet
with the Mediator for one mediation session of at least four hours.  If the
claim or dispute cannot be settled during such mediation session or mutually
agreed continuation of the session, either the Company or the Executive may give
the Mediator and the other party to the claim or dispute written notice
declaring the end of the mediation process.  All discussions connected with this
mediation provision will be confidential and treated as compromise and
settlement discussions.  Nothing disclosed in such discussions, which is not
independently discoverable, may be used for any purpose in any later
proceeding.  If the mediation process is ended without resolution, the
Mediator's fees will be paid in equal portions by the Company and the Executive.
 
 
 
10

--------------------------------------------------------------------------------

 
B.            Arbitration.  If a claim or dispute under this Agreement has not
been resolved in accordance with Section 14A above, then the claim or dispute
will be determined by arbitration in accordance with the then-current AAA
comprehensive arbitration rules and procedures, except as modified herein.  The
arbitration will be conducted in Salt Lake City, Utah by a sole neutral
arbitrator ("Arbitrator") who has had both training and experience as an
arbitrator of general non-competition and commercial matters and who is, and for
at least 10 years has been, a partner, a shareholder, or a member in a law
firm.  If the Company and the Executive cannot agree on an Arbitrator, then the
Arbitrator will be selected by AAA in accordance with AAA's comprehensive
arbitration rules and procedures.  No person who has served as a Mediator under
the mediation provision, however, may be selected as the Arbitrator for the same
claim or dispute.  Reasonable discovery will be permitted and the Arbitrator may
decide any issue as to discovery.  The Arbitrator may decide any issue as to
whether or as to the extent to which a dispute is subject to the dispute
resolution provisions in this Section 14 and the Arbitrator may award any relief
permitted by law.  The Arbitrator must base the arbitration award on the
provisions of this Section 14B and applicable law and must render the award in
writing, including an explanation of the reasons for the award.  Judgment upon
the award may be entered by any court having jurisdiction of the matter.  The
statute of limitations applicable to the commencement of a lawsuit will apply to
the commencement of an arbitration under this Section 14B.  At the request of
any party, the Arbitrator, attorneys, parties to the arbitration, witnesses,
experts, court reporters or other persons present at the arbitration shall agree
in writing to maintain the strict confidentiality of the arbitration
proceedings.  The Arbitrator's fee will be paid in full by the Company, unless
the Executive agrees in writing to pay some or all of the fee.
 
C.            Interim Actions.  Notwithstanding the foregoing, a party may apply
to a court of competent jurisdiction within the State of Utah for relief in the
form of a temporary restraining order or preliminary injunction, pending
appointment of an Arbitrator or pending determination of a claim through
arbitration in accordance with this Section 14.  If a dispute is submitted to
arbitration hereunder during the term of this Agreement, the parties shall
continue to perform their respective obligations hereunder, subject to any
interim relief that may be ordered by the Arbitrator or by a court of competent
jurisdiction pursuant to the previous sentence.
 
D.            Fees.  Unless otherwise agreed, the prevailing party (if a
prevailing party is determined to exist by the Arbitrator or judge) will be
entitled to its costs and attorneys' fees incurred in any arbitration or other
proceeding under this Section 14 relating to the interpretation or enforcement
of this Agreement.
 
E.            Acknowledgement.  EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION
14, WHICH DISCUSSES MEDIATION AND ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY
SIGNING THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO MEDIATION
AND ARBITRATION, AND THAT THE DISPUTE RESOLUTION PROVISIONS SET FORTH IN THIS
AGREEMENT CONSTITUTE A WAIVER OF EXECUTIVE'S RIGHT TO A JURY TRIAL.
 
 
 
11

--------------------------------------------------------------------------------

 
15.            No Waiver.  The waiver by either party of a breach of any
provision of this Agreement shall not operate as, or be construed as, a waiver
of any later breach of that provision.
 
16.            Taxes.  Except as otherwise provided under Section 3C, each party
agrees to be responsible for its own taxes and penalties.
 
17.            Counterparts.  This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
 
18.            Representation of the Executive; Interpretation of this
Agreement.  The Executive represents and warrants to the Company that the
Executive has read and understands this Agreement, has consulted with
independent counsel of the Executive's choice prior to agreeing to the terms of
this Agreement and is entering into this Agreement, knowingly, willingly and
voluntarily.  The parties agree that this Agreement shall not be construed for
or against either party in any interpretation thereof.
 
 


[Signature Page Follows]
 
 
 


12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.





 
NU SKIN ENTERPRISES, INC.
 
   /s/ M. Truman Hunt  
M. Truman Hunt
 
President and Chief Executive Officer


 

 
EXECUTIVE
 
   /s/ Joseph Y. Chang  
Joseph Y. Chang

 
 
 
 
 
[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------

EXHIBIT A
KEY EMPLOYEE COVENANTS
 
 
 
 
 
 
 
A-1

--------------------------------------------------------------------------------



KEY EMPLOYEE COVENANTS AGREEMENT




Joseph Y. Chang           "Employee"
(PRINT NAME)


Nu Skin Enterprises, Inc. and its affiliated companies ("Company") operate in
highly competitive direct sales, multilevel marketplace competing for product
market share as well as recruitment and retention of independent distributors. 
The success of Company depends on maintaining a competitive edge in this
industry through the introduction of innovative products and attracting and
retaining distributors. Accordingly, as a condition of and in consideration of
employment or continued employment with Company, the parties hereby acknowledge
and agree as follows.



1. Conflict of Interest:  During employment with Company, Employee shall not
have any personal interest that is incompatible with the loyalty and
responsibility owed to the Company.  Employee must discharge his/her
responsibility solely on the basis of what is in the best interest of Company
and independent of personal considerations or relationships. Employee shall
maintain impartial relationships with vendors, suppliers and distributors.
Should Employee have any questions regarding this matter, Employee should
consult with his/her director or supervisor.  If any conflict of interest or
potential conflict of interest arises, the Employee must notify his director or
supervisor and seek an appropriate waiver or resolution of such conflict of
interest. Although it is difficult to identify every activity that might give
rise to a conflict of interest, and not by way of making an all-inclusive list,
the following provisions apply to common areas for potential conflicts of
interests:




1.1 Related Party Transactions.  Employees should not have a direct or indirect
ownership or financial interest in vendors of Company nor any company doing or
seeking to do business with Company. Employees should also not have a financial
or other interest in any transaction involving the Company.  In the event such a
conflict arises, the Employee must notify his/her director or supervisor and the
Company many not do business with such vendor or enter into any such transaction
unless it has been approved in accordance with the Company's policy with respect
to related party transactions.




1.2 Non-Competition.  Employee shall not provide services to, or have a direct
or indirect ownership in, any company which competes with Company in any product
category or any direct selling or multilevel marketing company; provided,
however, Employee may own publicly-traded securities of a company's whose
securities are publicly traded on either the NYSE, American or NASDAQ stock
exchanges if the Employee's ownership interest is less than 1% of the total
outstanding securities of such company.




1.3 Other Employment.  Employee shall not perform services of any kind for any
entity doing or seeking to do business with Company. As to employment with or
service to another company, Employee shall not allow any such activity to
detract from his/her job performance, use Company's time, resources, or
personnel, or require such long hours to affect his/her physical or mental
effectiveness.




1.4 Distributorships.  While employed by Company and for a period of three (3)
months after termination of an employment relationship with Company, Employee
shall not directly or indirectly own any interest in a Company distributorship. 
Additionally, during the course of employment, neither the Employee, nor the
Employee's spouse or an immediate family member living in the same household
shall own any interest in, or otherwise be associated with, a Company
distributorship or any other multilevel distributorship.  Employee's spouse or
immediate family member living in the same household will not, without the prior
written consent of the Company, own any interest in, or otherwise be affiliated
with, another direct sales distributorship or be employed by another direct
sales or multilevel marketing company.  Any pre-existing ownership interests or
employment covered in this paragraph must be disclosed to the Company at the
time of the execution of this Agreement.  Employee shall disclose to his/her
immediate director or supervisor any and all areas posing a potential or actual
conflict of interest.  Said disclosure shall be made as promptly as possible
after such conflict arises.

 
 
A-2
 

--------------------------------------------------------------------------------

 

 
2.
Work Product:

2.1
Company shall have the sole proprietary interest in the work product of Employee
created  during his/her employment with Company ("Work Product"), and Employee
expressly assigns to Company or its designee all rights, title and interest in
an to all copyrights, patents, trade secrets, improvements, inventions,
sketches, models and all documents related thereto, manufacturing processes and
innovations, special calibration techniques, software, service cod, systems
designs and any other Work Product developed by Employee, either solely or
jointly with others, where said Work Product relates to any business activity or
research and development activity in which Company is involved or plans to be
involved at the time of or prior to Employee's creating such Work Product, or
where such Work Product is developed with the use of Company's time, material,
or facilities; and Employee further agrees to disclose any and all such Work
Product to Company without delay.



2.2
Employee will promptly disclose to the Company all Work Product, whether or not
patentable or registrable under patent, copyright or similar statutes, made or
conceived or reduced to practice or learned by Employee, either alone or jointly
with others, during the period of his/her employment that (i) at the time of
conception or reduction to practice are related to the actual or demonstrably
anticipated business of the Company, (ii) result from tasks performed by
Employee for the Company, or (iii) are developed on any amount of the Company's
time or result from the use of premises or property (including computer systems
and engineering facilities) owned, leased, or contracted for by the Company
(collectively, "Inventions").



3.
Non-Disclosure and Assignment:

3.1
Employee acknowledges that during the term of employment with Company he/she may
develop, learn and be exposed to information about Company and its business,
including but not limited to formulas, business plans, financial data, vendor
lists, product and marketing plans, distributor lists, and other trade secrets
which information is secret, confidential and vital to the continued success of
Company ("Confidential Information").  All Confidential Information and/or
Inventions, as well as all intellectual property rights therein, shall be the
sole property of the Company.  Employee hereby assigns and agrees to assign to
the Company any rights he or she may have or acquire in such Confidential
Information and/or Inventions.



3.2
During and after Employee's employment, Employee shall hold the Confidential
Information and/or Inventions in confidence and shall protect them with utmost
care. Employee shall not disclose, copy, remove the Company's premises, or
permit any person to disclose or copy any of the Confidential Information and/or
Inventions, and Employee shall not use any of the Confidential Information
and/or Inventions, except as necessary to perform his/her duties as an employee
of Company.  In the event that Employee has or has had access to any
confidential information belonging to any third party, including but not limited
to any of Employee's previous employers, Employee shall hold all such
confidential information in confidence and shall comply with the terms of any
and all agreements between Employee or Company and the third party with respect
to such confidential information.

 
 
 
 
 
A-3
 

--------------------------------------------------------------------------------


 
3.3
This Agreement will not be interpreted to prevent the use or disclosure of
information that (i) is required by law to be disclosed, but only to the extent
that such disclosure is legally required, (ii) becomes a part of the public
knowledge other than by a breach of an obligation of confidentiality, or (iii)
is rightfully received from a third party not obligated to hold such information
confidential.



3.4
Upon Company's request, and in any event upon termination of Employee's
employment for any reason, Employee shall promptly return to Company all
materials in his/her possession or control that represent, contain or reasonably
could contain Confidential Information and/or Inventions, including but not
limited to documents, drawings, diagrams, flow charts, computer programs,
memoranda, notes, and every other medium, and all copies thereof.



3.5
During and after Employee's employment, regardless of the circumstances of
Employee's termination, Employee shall not communicate to, or use for his/her
benefit, or for the benefit of any person, firm, or other entity, without the
prior approval of the Company, any Confidential Information or information about
Inventions; provided, however, that Employee may communicate such information as
required pursuant to law or as necessary or appropriate in connection with any
suit or action, or any potential suit or action, brought by Employee against the
Company in connection with his/her employment relationship with the Company. 
Employee will return to Company all Company-owned materials including, without
limitation, computer and office equipment, supplies and internal Company
manuals, customer lists and information, and marketing materials.



4.
Future Inventions:  Employee recognizes that Inventions relating to his/her
activities while working for Company and conceived or made by Employee, whether
alone or with others, within one year after termination of Employee's employment
may have been conceived in significant part while employed by Company. 
Accordingly, Employee agrees that such Inventions shall be presumed to have been
conceived during Employee's employment with Company and are to be, and hereby
are, assigned to Company unless and until Employee has established the contrary.



5.
Cooperation:  Employee shall assist Company in every way deemed necessary or
desirable by the Company (but at the Company's expense) to obtain and enforce
patents, copyrights, trademarks and other rights and protections relating to any
Confidential Information and Inventions in any and all countries, and to that
end Employee will execute all documents for use in obtaining and enforcing such
patents, copyrights, trademarks and other rights and protections as Company may
desire, together with any assign­ments thereof to  Company or persons designated
by it.  If Company is unable for any reason to secure Employee's signature to
any document required to apply for or execute any patent, copyright, mask work
or other applications with respect to any Inventions (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), Employee hereby irrevocably designates Company and its duly authorized
officers and agents as Employee's agents and attorneys-in-fact for and on
Employee's behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, mask works or other rights thereon with the same legal force and
effect as if executed by Employee.  Employee's obligation to assist Company
shall con­tinue beyond the termination of his/her employment, but Company shall
compensate him/her at a reasonable rate after his/her termination for time
actually spent by Employee at Company's request on such assistance.

 
 
 
 
A-4
 

--------------------------------------------------------------------------------

 

 
6.
Ethical Standards:  Employee agrees to maintain the highest ethical and legal
standards in his/her conduct, to be scrupulously honest and straight-forward in
all of his/her dealings and to avoid all situations which might project the
appearance of being unethical or illegal.



7.
Product Resale:  As an employee of Company, Employee may receive Company
products and materials either at no charge or at a discount as specified from
time to time by Company in its sole discretion.  Employee agrees that the
products received from Company are strictly limited to Employee's personal use
and that of Employee's family and may not be resold, given or disposed of to any
other person or entity, or otherwise disposed of in a manner inconsistent with
the personal use herein described.



8.
Gratuities:  Employee shall neither seek nor retain gifts, gratuities,
entertainment or other forms of compensation, benefit, or persuasion from
suppliers, distributors, vendors or their representatives without the consent of
a Company Vice President with the exception of meals provided in the ordinary
course of business on an infrequent basis.



9.
Non-Solicitation:  Employee shall not in any way, directly or indirectly, at any
time during employment or within two (2) years after either a voluntary or
involuntary employment termination: (a) solicit, divert, or take away Company's
distributors; (b) in any manner Company's employees, or vendors; or (c) assist
any other person in any manner or persons in an attempt to do any of the
foregoing.



10.
Non-Disparagement:  Employee shall not in any way, directly or indirectly at any
time during employment or after either voluntary or involuntary employment
termination, disparage Company, Company products or Company Distributors.



11.
Non-Endorsement:  Employee shall not in any way, directly or indirectly, at any
time during employment or within one (1) year after either a voluntary or
involuntary employment termination endorse any product that competes with
products of Company, promote or speak on behalf of any company whose products
compete with those of Company, allow Employee's name or likeness to be used in
any way to promote any company or product that competes with Company or any
products of Company.



12.
Non-Competition:  In exchange for the benefits of continued employment by
Company, Employee shall not accept employment with, engage in or participate,
directly or indirectly, individually or as an officer, director, employee,
shareholder, consultant, partner, joint venturer, agent, equity owner, 
distributor or in any other capacity whatsoever, with any direct sales or
multilevel marketing company including any direct or indirect affiliate or
subsidiary of such company that competes with the business of Company whether
for market share of products or for independent distributors in a territory in
which Company is doing business.  The restrictions set forth in this paragraph
shall remain in effect during the Employee's employment with Company and during
a period of six months following the Employee's termination of employment. 
Within fifteen days of termination of Employee's employment, Company shall
notify Employee whether it elects to enforce the Employee's obligation set forth
in this paragraph. In the event Company decides to enforce employees
non-competition obligation set forth herein, Company shall pay Employee a sum
equal to seventy-five percent of the Employee's base salary at termination of
employment, less applicable withholding taxes and excluding all incentive
compensation and other benefit payments for the period following the termination
of employment during which the restrictive covenants in this paragraph remain in
effect.  Unless other arrangements are made, payment shall be made in periodic
installments in accordance with Company's regular payroll practices.  Such
ongoing payments shall be contingent upon Employee's ongoing compliance with
his/her continuing obligations under this Agreement.

 
 
 
A-5
 

--------------------------------------------------------------------------------


 
13.
Acknowledgement:  Employee acknowledges that his/her position and work
activities with the Company are "key" and vital to the on-going success of
Company's operation in each product category and in each geographic location in
which Company operates. In addition, Employee acknowledges that his/her
employment or involvement with any other direct selling or multilevel marketing
company in particular would create the impression that Employee has left Company
for a "better opportunity," which could damage Company by this perception in the
minds of Company's employees or independent distributors. Therefore, Employee
acknowledges that his/her confidentiality, non-solicitation, non-disparagement,
non-endorsement and non-competition covenants  are fair and reasonable and
should be construed to apply to the fullest extent possible by applicable laws. 
Employee has carefully read this Agreement, has consulted with independent legal
counsel to the extent Employee deems appropriate, and has given careful
consideration to the restraints imposed by the Agreement. Employee acknowledges
that the terms of this Agreement are enforceable regardless of the manner in
which Employee's employment is terminated, whether voluntary or involuntary. In
the event that Employee is to be employed as an attorney for a competitive
business, Company and Employee acknowledge that paragraph 12 is not intended to
restrict the right of the Employee to practice law in violation of any
applicable rules of professional conduct.



14.
Return of Equipment and Information upon Termination:  Upon termination of
employment, Employee shall return to company all assets and equipment of Company
along with any Confidential Information and Work Product including any
distributor and vendor contact information and notes or summaries of all of the
above.



15.
Remedies:  Employee acknowledges: (a) that compliance with the restrictive
covenants contained in this Agreement are necessary to protect the business and
goodwill of Company and (b) that a breach will result in irreparable and
continuing damage to Company, for which money damages may not provide adequate
relief. Consequently, Employee agrees that, in the event that he/she breaches or
threatens to breach these restrictive covenants, Company shall be entitled to
both: (1) a preliminary or permanent injunction to prevent the continuation of
harm and (2) money damages insofar as they can be determined. Nothing in this
Agreement shall be construed to prohibit Company from also pursuing any other
remedy, the parties having agreed that all remedies are cumulative.  It is
further recognized and agreed that the covenants set forth herein are for the
purpose of restricting Employee's activities to the extent necessary for the
protection of the legitimate business interests of Company and that Employee
agrees that said covenants do not and will not preclude him/her from engaging in
activities sufficient for the purposes of earning a living.



16.
Attorney's Fees:  If any party to this Agreement breaches any of the terms of
this Agreement, then that party shall pay to the non-defaulting party all of the
non-defaulting party's costs and expenses, including reasonable attorney's fees,
incurred by that party in enforcing the terms of this Agreement.



17.
Court's Right to Modify Restriction:  The parties have attempted to limit the
Employee's right to compete only to the extent necessary to protect Company from
unfair competition. The parties recognize, however, that reasonable people may
differ in making such a determination. Consequently, the parties agree that, if
the scope or enforceability of the restrictive covenants contained in this
Agreement is in any way disputed at any time, a court or other trier of fact may
modify and enforce the covenants to the extent that it believes to be reasonable
under the circumstances existing at that time.

 
 
 
A-6
 

--------------------------------------------------------------------------------

 

 
18.
Severability:  If any provision, paragraph, or subparagraph of this Agreement is
adjudged by any court or administrative agency to be void or unenforceable in
whole or in part, this adjudication shall not affect the validity of the
remainder of the Agreement, including any other provision, paragraph, or
subparagraph. Each provision, paragraph, and subparagraph of this Agreement is
severable from every other provision, paragraph, and subparagraph and
constitutes a separate and distinct covenant.



19.
Governing Law and Forum:  This Agreement shall be governed and enforced in
accordance with the laws of the State of Utah, and any litigation between the
parties relating to this Agreement shall be conducted in the courts of Utah
County or Salt Lake City where necessary for federal court matters.



20.
Employment At Will:  Employee understands that employment with Company is
at-will, meaning that employment with Company is completely voluntary and for an
indefinite term and that either Employee or Company is free to terminate the
employment relationship at any time, with or without cause or advance notice,
provided that termination is not done for an unlawful or discriminatory purpose.



21.
Employment Subject to Company's Policies and Procedures:  The Parties
acknowledge and agree that Company has established, and may establish, various
workplace policies and procedures, which Company may modify in its sole
discretion from time to time.  Employee acknowledges such policies and
procedures, and agrees to abide by such policies and procedures as they may be
implemented or modified from time to time.

 
22.
Entire Agreement:  Company and Employee understand and agree that this Agreement
and the Employment Agreement by and between Company and Employee shall
constitute the entire agreement between them regarding the subject matter
contained herein, and that all prior understandings or agreements regarding
these matters are hereby superseded and replaced, including, without limitation,
the Key-Employee Covenants Agreement previously signed by the parties.  Any
amendment to or modification of this Agreement must be in writing signed by the
parties hereto and stating the intent of the parties to amend or modify this
Agreement.

 
23.
Survivability of Obligations:  This Agreement sets forth several obligations
which continue after the termination of Employee's employment with Company,
including without limitation those obligations set forth in paragraphs 1, 2, 3,
4, 5, 6, 9, 10, 11, and 12, and the Parties specifically acknowledge and agree
that such obligations shall survive the termination of Employee's employment for
any reason.



THIS AGREEMENT HAS BEEN READ, UNDERSTOOD AND FREELY ACCEPTED BY:


 
/s/ Joseph Y. Chang
Dated:  
  4-16-15
Employee
 
 
 
 
 

 
 
 
A-7
 

--------------------------------------------------------------------------------

EXHIBIT B
SEPARATION AND RELEASE AGREEMENT
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



SEPARATION AND RELEASE AGREEMENT


This Separation and Release Agreement (this "Agreement") is entered into
effective as of [________], by and between Nu Skin Enterprises, Inc., a Delaware
corporation (the "Company") and Joseph Y. Chang, an individual ("Employee"). The
Company and Employee are sometimes hereinafter referred to as "party" or
"parties."


RECITALS


A.
Employee was hired on May 17, 1997 as an at-will employee of the Company.
 

B.
Employee's employment with the Company terminated on [________] (the "Employment
Termination Date").
 

C.
Prior to the Employment Termination Date, Employee served as an at-will
employee, pursuant to an employment agreement dated April 16, 2015, as amended
from time to time (the "Employment Agreement").
 

D.
The Company and Employee mutually agree it is in the best interests of both to
enter into a mutual understanding, settlement and compromise of all claims and
disputes, if any, between them.
 

AGREEMENT


In consideration of the mutual promises and covenants set forth herein, and for
other good and valuable consideration, the receipt, adequacy, and legal
sufficiency of which are hereby acknowledged, the parties hereby mutually agree
as follows:


1.  The Company agrees to make certain payments to Employee as set forth in the
Employment Agreement. Except as expressly set forth in this Agreement, or in a
specific plan document (e.g. 401(k) plan etc., stock option plan etc.), Employee
shall not be entitled to any further compensation or benefits from the Company.


2.  In consideration for the payments set forth in Section 1 hereof, Employee,
and all persons and entities claiming by, through or under Employee, hereby
completely release the Company and any person or entity that controls, is
controlled by or is under common control with the Company, including without
limitations, any direct or indirect parent or subsidiary of the Company or any
officer, director, shareholder, employee, or agent of the Company from all
claims, charges, demands, grievances, and/or causes of action which Employee
had, has, or may claim to have based on, arising from, or relating to Employee's
employment with the Company or the termination thereof, including, without
limitation, any claims, charges, demands, grievances, and/or causes of action
under:



a. Title VII of the Civil Rights Acts of 1964 and 1991, as amended, which
prohibit discrimination on the basis of race, color, sex, religion, or national
origin;




b. Section 1981 of the Civil Rights Act of 1866, which prohibits discrimination
on the basis of race;




c. The Employee Retirement Income Security Act as of the effective date of this
Agreement;




d. The Age Discrimination in Employment Act of 1967 (ADEA), as amended;



 
B-1

--------------------------------------------------------------------------------

 
e.  any state or federal laws against discrimination; or


f.  any other federal, state, or local statute and common law relating to
employment;


The foregoing release also includes, without limitation, release of any claims
for wrongful discharge, breach of express or implied contract of employment,
employment-related torts, personal injury (whether physical or mental), or any
other claims in any way related to Employee's employment with or separation from
the Company. Employee acknowledges and agrees that Employee has not been
discriminated against in any manner prohibited by law during Employee's
employment with the Company or with regard to Employee's separation from
employment with the Company.


Notwithstanding the foregoing, Employee does not waive any rights to
unemployment insurance benefits or worker's compensation benefits.  Employee
further understands that nothing in this Section 2 prohibits Employee from
paying COBRA premiums to maintain Employee's participation in the Company's
group health plan to the extent allowed by law and subject to the terms,
conditions, and limitations set forth in the Company's group health plan.


Employee will continue to be covered by the Company's medical and dental
benefits through the last day of the month of the Employment Termination Date.
Except as expressly set forth herein, all other employee benefits available to
Employee under current policies of the Company will cease at 11:59 p.m. on the
Employment Termination Date.


3.  Employee acknowledges that Employee is waiving and releasing any rights
Employee may have under the Age Discrimination in Employment Act of 1967
("ADEA") and that this waiver and release is knowing and voluntary. Employee and
the Company agree that this waiver and release does not apply to any rights or
claims that may arise under ADEA after the effective date of this Agreement. 
Employee acknowledges that the consideration given for this waiver and release
agreement is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that Employee has been advised by this
writing that:


a.             Employee should consult with an attorney prior to executing this
Agreement;



b. Employee has at least 21 days within which to consider this Agreement,
although Employee may accept the terms of this Agreement at any time within
those 21 days;




c. Employee has at least seven days following the execution of this Agreement by
the parties to revoke this Agreement; and




d. this Agreement will not be effective until the revocation period has expired.



4.  Employee acknowledges that the Company does not have a formal severance
policy and that the Company has no obligation to pay severance to Employee
except as required by this Agreement.


5.  Employee acknowledges that Employee's obligations under the Key-Employee
Covenants Agreement, as amended by the Employment Agreement, continue after the
termination of Employee's employment for any reason.
 
6.  At the time of termination of Employee's employment, Employee shall return
to the Company all confidential information, computers, laptops, cell phones,
and all other equipment or materials owned by the Company in the possession of
Employee.
    
 
 
 
B-2
 

--------------------------------------------------------------------------------

  
 
7.  Employee promises not to file or allow to be filed on Employee's behalf any
lawsuit, charge, or complaint against the Company regarding the claims released
in Sections 2 and 3 above.


8.  This Agreement is a negotiated settlement of all claims, charges, demands,
grievances, and/or causes of action, if any, between the parties.  This
Agreement does not constitute an admission by the Company, and the Company
specifically denies that the Company has violated any contract, law, or
regulation or that it has discriminated against Employee or otherwise infringed
upon Employee's rights and privileges or done any other wrongful act.


9.  This Agreement is confidential information owned by the Company.  No party
may disclose the contents of this Agreement except to the extent required by
law.  Notwithstanding the foregoing, Employee may disclose the terms of the
Agreement to Employee's attorney or to Employee's immediate family (spouse and
children).  If Employee discloses the terms of this Agreement to Employee's
attorney or to Employee's immediate family, Employee will advise them that they
must not disclose the terms of this Agreement except to the extent required by
law.


10.  If Employee violates or breaches this Agreement, then this Agreement shall
remain in full force and effect except that the Company will be entitled to
recover from Employee the monies paid pursuant to Section 1 above, attorneys'
fees and any other remedy available to the Company pursuant to this Agreement or
otherwise.


11.  Should Employee return to work for the Company prior to the elapse of time
being compensated for under this Agreement, there will be a pro-rata return of
such severance payment in a lump sum by the Employee to the Company before any
re-employment will be permitted to take place.


12.  The provisions of this Agreement are severable.  Should any provision
hereof be voidable or unenforceable under applicable law, such voidable, or
unenforceable provision shall not affect the validity of any other clause or
provision, which shall remain in full force and effect.  In addition, it is the
intention and agreement of the parties that all of the terms and conditions
hereof be enforced to the fullest extent permitted by law.


13.  The validity of this Agreement and the interpretation and performance of
all of its terms shall be governed by the substantive and procedural laws of the
State of Utah.  Each party expressly submits and consents to exclusive personal
jurisdiction and venue in the courts of Utah County, State of Utah or in any
Federal District Court in Utah.


14.  This Separation and Release Agreement, together with the Consulting
Agreement entered into simultaneously herewith, the Employment Agreement and the
Key-Employee Covenants Agreement as amended by the Employment Agreement, and the
agreements related to the Company's deferred compensation plan, the Company's
401(k) plan, and Consultant's stock option agreements (the "Sole Agreements"),
constitute the entire and sole agreements between Consultant and the Company and
its affiliates.  No other promises or agreements have been made to Consultant or
the Company other than those contained in the Sole Agreements. Consultant and
the Company acknowledge that they have read this Consulting Agreement carefully,
fully understand the meaning of the terms of this Consulting Agreement, and are
signing this Consulting Agreement knowingly and voluntarily.  This Consulting
Agreement may not be modified except by an instrument in writing signed by all
of the parties hereto.


[Signature page follows]
 
 
B-3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.





 
NU SKIN ENTERPRISES, INC.
 
 
 
 
 
By:
 
Its:




 
EMPLOYEE
 
 
 
 
 
Joseph Y. Chang

 
 
 
B-4

 

--------------------------------------------------------------------------------

EXHIBIT C
BEST NET PROVISION
(a)            Anything in this Agreement to the contrary notwithstanding, if it
shall be determined that (i) any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliates) or any entity which effectuates a Change in Control (or
any of its affiliates) to or for the benefit of the Executive (whether pursuant
to the terms of this Agreement or otherwise) (the "Payments") would be subject
to the excise tax imposed by Section 4999 of the Code, together with any state
and local income or excise taxes imposed thereby, (the "Excise Tax"), and (ii)
the reduction of the amounts payable to the Executive under this Agreement to
the maximum amount that could be paid to the Executive without giving rise to
the Excise Tax (the "Safe Harbor Cap") would provide the Executive with a
greater after-tax amount than if such amounts were not reduced, then the amounts
payable to the Executive under this Agreement shall be reduced (but not below
zero) to the Safe Harbor Cap.  The reduction of the amounts payable hereunder,
if applicable, shall be made to the extent necessary in the following order: the
acceleration of vesting of stock options and other equity awards with an
exercise price that exceeds the then fair market value of the stock subject to
the award, the payments under Section 7D (iii) and (iv), and the acceleration of
vesting of all other stock options and equity awards.  For purposes of reducing
the Payments to the Safe Harbor Cap, only amounts payable under this Agreement
(and no other Payments) shall be reduced.  If the reduction of the amounts
payable hereunder would not result in a greater after-tax result to the
Executive, no amounts payable under this Agreement shall be reduced pursuant to
this provision.
 
(b)            All determinations required to be made under this Exhibit C shall
be made by the public accounting firm that is retained by the Company as of the
date immediately prior to the Change in Control (the "Accounting Firm") which
shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  Notwithstanding the foregoing, if (i) the Audit
Committee of the Board (the "Audit Committee") shall determine prior to the
Change in Control that the Accounting Firm is precluded from performing such
services under applicable auditor independence rules or (ii) the Audit Committee
of the Board determines that it does not want the Accounting Firm to perform
such services because of auditor independence concerns or (iii) the Accounting
Firm is serving as accountant or auditor for the person(s) effecting the Change
in Control, the Audit Committee shall appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). 
All fees, costs and expenses (including, but not limited to, the costs of
retaining experts) of the Accounting Firm shall be borne by the Company.  If
payments are reduced to the Safe Harbor Cap or the Accounting Firm determines
that no Excise Tax is payable by the Executive without a reduction in payments,
the Accounting Firm shall provide a written opinion to the Executive to such
effect, that the Executive is not required to report any Excise Tax on the
Executive's federal income tax return, and that the failure to report the Excise
Tax, if any, on the Executive's applicable federal income tax return will not
result in the imposition of a negligence or similar penalty.  For purposes of
making the calculations and determinations under this Exhibit C, after taking
into account the information provided by the Company and the Executive, the
Accounting Firm may make reasonable, good faith assumptions and approximations
concerning the application of Code Sections 280G and 4999.  The Company and the
Executive shall furnish the Accounting Firm with such information and documents
as said Accounting Firm may reasonably request to assist the Accounting Firm in
making calculations and determinations under this Exhibit C.  The determination
by the Accounting Firm shall be binding upon the Company and the Executive
(except as provided in paragraph (c) below).
 
 
 
 
C-1

--------------------------------------------------------------------------------

 
(c)            If it is established pursuant to a final determination of a court
or an Internal Revenue Service (the "IRS") proceeding which has been finally and
conclusively resolved, that Payments have been made to, or provided for the
benefit of, the Executive by the Company, which are in excess of the limitations
provided in this Section (referred to hereinafter as an "Excess Payment"), the
Executive shall repay the Excess Payment to the Company on demand, together with
interest on the Excess Payment at the applicable federal rate (as defined in
Section 1274(d) of the Code) from the date of the Executive's receipt of such
Excess Payment until the date of such repayment.  As a result of the uncertainty
in the application of Section 4999 of the Code at the time of the determination,
it is possible that Payments which will not have been made by the Company should
have been made (an "Underpayment"), consistent with the calculations required to
be made under this Section.  If it is determined (i) by the Accounting Firm, the
Company (which shall include the position taken by the Company, or together with
its consolidated group, on its federal income tax return) or the IRS or (ii)
pursuant to a determination by a court, that an Underpayment has occurred, the
Company shall pay an amount equal to such Underpayment to the Executive within
10 business days of such determination together with interest on such amount at
the applicable federal rate from the date such amount would have been paid to
the Executive until the date of payment.  The Executive shall cooperate, to the
extent the Executive's expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the IRS in connection with the Excise Tax or the determination of the
Excess Payment.  Notwithstanding the foregoing, if amounts payable under this
Agreement were reduced pursuant to paragraph (a) and the value of stock options
is subsequently re-determined by the Accounting Firm within the context of
Treasury Regulation §1.280G-1 Q/A 33 that reduces the value of the Payments
attributable to such options, the Company shall promptly pay to the Executive
any amounts payable under this Agreement that were not previously paid solely as
a result of paragraph (a), subject to the Safe Harbor Cap.
 
 
 
 
 
 
 
 
 
C-2
 
 



--------------------------------------------------------------------------------

EXHIBIT D
CONSULTING AGREEMENT
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------



CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is entered into effective as of
[________] (the "Effective Date"), by and between Nu Skin Enterprises, Inc., a
Delaware corporation (the "Company") and Joseph Y. Chang, an individual
("Consultant"). The Company and Employee are sometimes hereinafter referred to
as "party" or "parties."


RECITALS


A.
Prior to the termination of Consultant's employment, Consultant served as an
Executive of the Company, pursuant to an employment agreement dated April 16,
2015, as amended from time to time (the "Employment Agreement").



B.
The Company desires to obtain certain rights related to Consultant and to retain
Consultant as an independent contractor to provide certain consulting services
to the Company.



C.
The Consultant is willing to grant such rights and provide such services
pursuant to the terms and conditions set forth in this Agreement.



AGREEMENT


In consideration of the mutual promises and covenants set forth herein, and for
other good and valuable consideration, the receipt, adequacy, and legal
sufficiency of which are hereby acknowledged, the parties hereby mutually agree
as follows:


1.
Term. This Agreement shall commence on the Effective Date and shall continue for
four years, unless otherwise terminated or extended (the "Consulting Term").
Either party may terminate this Agreement immediately if the other party commits
a material breach of this Agreement. Upon termination of this Agreement, all
obligations of the parties hereunder shall terminate except that (i) each party
shall remain liable for any breach by such party of any covenant or obligation
under this Agreement prior to the termination of this Agreement, and (ii)
Consultant shall remain obligated and liable under the provisions of Sections
7.5, 7.8, 8, 9, 10, 12, 18 and 19, which shall survive the expiration or
termination of this Agreement.
 

2.
Engagement.  The Company hereby engages Consultant as an independent contractor
to provide certain rights and consulting services as set forth in Section 3
below (the "Rights and Consulting Services") to the Company and its affiliated
entities during the Consulting Term, and Consultant hereby accepts such
engagement on the terms and conditions set forth herein.  Consultant may provide
the Rights and Consulting Services as an individual in his own name, or through
a business entity established for that purpose.  In the event that Consultant
provides the Rights and Consulting Services through a business entity, then both
Consultant and the business entity shall be subject to all of the obligations
hereunder.
 

3.
Rights and Consulting Services.  During the Consulting Term, Consultant shall
provide the following Rights and Consulting Services to the Company:
 

a.
Consulting services up to 10 hours per month;
 

b.
Service as a member of the Company's Scientific Advisory Board;
 

c.
Appearances and speaking engagements up to 10 days per year; and
 

d.
Full rights and authorization to use Consultant's name and likeness for the
Company's marketing and other purposes.
 

 
 
D-1
 

--------------------------------------------------------------------------------

 
4.
Consulting Fees. During the Consulting Term, the Company agrees to pay
Consultant an annual consulting fee of $250,000 less any Additional Severance
Payments (as defined in the Employment Agreement) paid to Consultant during the
year (the "Consulting Fee"). The Consulting Fee shall be paid in equal monthly
installments.
 

5.
Reimbursement of Expenses. The Company agrees to reimburse Consultant for, or
pay directly, reasonable expenses Consultant incurs in connection with the
services provided hereunder, provided such expenses have been approved in
advance by the Company and Consultant submits adequate documentation for such
expenses including the purpose of the expense and the names of all persons who
participated in any meetings or meals covered by such expenses.
 

6.
Independent Contractor. Consultant acknowledges that he is an independent
contractor and the Company shall not be responsible to compensate Consultant
for, or make any withholdings such as, FICA, worker's compensation, unemployment
taxes, or any other similar taxes or fees associated with employment.  Under no
circumstances is Consultant to be considered an employee of the Company.
 

7.
Restrictive Covenants.

7.1  Definitions.  For purposes of this Agreement, the following defined terms
shall have the meaning indicated:
(i)  "Competitive Business" shall mean Direct Selling.
(ii)  "Competing Entity" shall mean any entity or person that is engaged,
directly or indirectly, in a Competitive Business.
(iii)  "Direct Selling" means (i) the multi-level marketing channel through
which products and services are marketed directly to consumers through a sales
force of independent contractors (including, without limitation, through person
to person contact, via the telephone or through the Internet) who receive
rewards or commissions based upon a compensation plan which contemplates a
genealogical sales force of multiple levels, with such commissions paid for by
(A) sales of products and services by such contractor, and/or (B) sales of
products and services by other independent contractors in such contractor's
genealogical downline, and (ii)  a home-based business opportunity focused on
selling products directly to the consumers.
(iv)  "Territory" shall mean those countries where the Company, or any of its
affiliates, engages in business or sells products or plans to conduct business. 
This definition is intended to reflect the Consultant's knowledge about the
operations and activities of the Company as a whole.
7.2  Non-Competition. Consultant shall not in any way, directly or indirectly,
at any time during the Consulting Term, within the Territory: (i) engage in any
Competitive Business; (ii) undertake to plan or organize any Competing Entity;
(iii) become associated or connected in any way with, participate in, be
employed by, render services to, or consult with, any Competing Entity (nor
shall Consultant discuss the possibility of employment or other relationship
with any Competing Entity); or (iv) own any direct or indirect interest in any
other Competing Entity; provided, however, this limitation shall not be
interpreted as prohibiting Consultant from investing in a Competing Entity that
is a public company so long as such investment does not exceed 1% of the
outstanding securities of such public company and Consultant discloses in
writing to the Company (a) the name of the public company and the number of
shares which he owns, and (b) any material change in Consultant's ownership.
This Section 7.2 shall not restrict the right of the Employee to practice law in
violation of any applicable rules of professional conduct.
 
D-2

--------------------------------------------------------------------------------

 
7.3  Non-Solicitation. Consultant shall not in any way, directly or indirectly,
at any time during the Consulting Term solicit any employee, independent
contractor, consultant or other person or entity in the employment or service of
the Company or any of its respective subsidiaries or affiliates (each of the
preceding, a "Group Company"), at the time of such solicitation, in any case to
(i) terminate such employment or service, and/or (ii) accept employment, or
enter into any consulting or other service arrangement, with any person or
entity other than a Group Company.
7.4  Non-Endorsement. Consultant shall not in any way, directly or indirectly,
at any time during the Consulting Term endorse any Competitive Business or
competing product, promote or speak on behalf of any Competitive Business or
competing product, or allow Consultant's name or likeness to be used in any way
to promote any Competitive Business or competing product.
7.5  Non-Disparagement. Consultant shall not in any way, directly or indirectly
at any time during or after the Consulting Term, disparage the Company or the
Company's products or sales force.
7.7  Acknowledgement. Consultant acknowledges that the Rights and Consulting
Services are critical and vital to the on-going success of the Company's
operation in each product category and in each geographic location in which the
Company operates.  In addition, the Consultant acknowledges that Consultant's
experience with, and knowledge of the Company's operations as a whole constitute
skills and knowledge which are special, unique and extraordinary with respect to
Consultant's service to the Company.  Therefore, Consultant acknowledges that
the non-competition, non-solicitation, non-endorsement and non-disparagement
covenants hereunder are fair, reasonable and necessary to protect the legitimate
business interests of the Company.  These covenants, and each of them, should be
construed to apply to the fullest extent possible by applicable laws. Consultant
has carefully read this Agreement, has consulted with independent legal counsel
to the extent Consultant deems appropriate, and has given careful consideration
to the restraints imposed by this Agreement. Consultant acknowledges that the
terms of this Agreement are enforceable regardless of the manner in which this
Agreement is terminated.
7.8  Remedies. Consultant acknowledges: (a) that compliance with the restrictive
covenants contained in this Section 7 are necessary to protect the business and
goodwill of the Company or its affiliates and (b) that a breach of the
restrictive covenants contained in this Section 7 may result in irreparable and
continuing damage to the Company or its affiliates, for which money damages may
not provide adequate relief.  Consequently, Consultant agrees that, in the event
that Consultant breaches or threatens to breach these restrictive covenants, the
Company or its affiliates shall be entitled to (1) a preliminary or permanent
injunction, without bond, to prevent the continuation of harm and (2) money
damages insofar as they can be determined with respect to a material breach. 
Nothing in this Agreement shall be construed to prohibit the Company or its
affiliates from also pursuing any other remedy, the parties having agreed that
all remedies are cumulative.
8.
Work Product. The Company shall have the sole proprietary interest in the work
product produced by Consultant pursuant to the Rights and Consulting Services
provided under this Agreement (the "Work Product") in accordance with applicable
laws.  Further, Consultant expressly assigns to the Company or its designee all
rights, title and interest in and to all copyrights, patents, trade secrets,
improvements, inventions, sketches, models and all documents related thereto,
innovations, business plans, designs and any other Work Product developed by
Consultant in connection with the Rights and Consulting Services in accordance
with applicable laws. Consultant further agrees to promptly disclose any and all
Work Product to Company.

 
 
D-3

--------------------------------------------------------------------------------

 
9.
Confidential Information. Consultant acknowledges that during the Consulting
Term he may develop, learn and be exposed to information about the Company and
its business, including but not limited to formulas, business plan and
processes, financial data, vendor lists, product and marketing plans, sales
force lists and other trade secrets which information is secret and confidential
("Confidential Information"). Consultant agrees that Consultant will not at any
time during or after the Consulting Term, without the express written consent of
the Company, disclose, copy, retain, remove from the Company's premises or make
any use of such Confidential Information except as may be required in the course
of the Rights and Consulting Services.  At the end of the Consulting Term, or at
the earlier request of the Company, Consultant shall promptly return to the
Company all Confidential Information. Consultant expressly assigns to the
Company or its designee all rights, title and interest in all Confidential
Information. Notwithstanding the foregoing, for purposes of this Agreement,
Confidential Information does not include any information which is currently in
the public domain or which hereafter becomes public knowledge in a way that does
not involve a breach of an obligation of confidentiality.



10.
Cooperation.  Consultant agrees that, upon the Company's reasonable request,
Consultant in good faith and using diligent efforts shall cooperate and assist
the Company in any dispute, controversy or litigation in which the Company may
be involved including, without limitation, Consultant's participation in any
court or arbitration proceedings, the giving of testimony, the signing of
affidavits or such other personal cooperation as counsel for the Company may
reasonably request.  Such cooperation shall not be unreasonably burdensome
without reasonable compensation.



11.
Compliance with Laws.  Consultant agrees to comply with all applicable laws in
the performance of his obligations under this Agreement.
 

12.
Indemnification. Consultant shall indemnify and hold the Company and its
affiliates, and each of their respective officers, directors, employees and
agents, harmless from any and all liabilities, damages, judgments, or expenses,
including reasonable attorney's fees, resulting or arising from, directly or
indirectly, any acts or omissions by Consultant. Consultant further agrees to
indemnify and hold each of the Company and its affiliates, and each of their
officers, directors, employees and agents, harmless from any withholding tax,
unemployment payments, fees, penalties, expenses, assessments or other
liabilities that the Company or its affiliates may incur as a result of any
determination or claim that Consultant is an employee of the Company.
 

13.
Assignment. This Agreement is for the unique personal services of Consultant and
is not assignable or delegable in whole or in part by Consultant or the Company
without the prior written consent of the other party; provided the Company may
assign its rights and obligations hereunder to an Affiliate of the Company or in
connection with the sale of its business, and provided Consultant may perform
his personal services through a business entity established for those purposes.
 

14.
Waiver and Modification.  Any waiver, change, modification, extension,
discharge, or amendment of any provision of this Agreement shall be effective
only if in writing in a document that specifically refers to this Agreement and
the party against whom enforcement of such waiver, change, modification,
extension, discharge, or amendment is sought signs such document.  The waiver by
either party of a breach of any provision of this Agreement by the other party
shall not operate or be construed as a waiver of any other provision hereof or
any subsequent breach of the same provision.
 

 
 
 
 
D-4
 

--------------------------------------------------------------------------------

 
 
15.
Severability, Interpretation.  If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
hereof shall nevertheless remain in full force and effect.  Notwithstanding any
rule or maxim of construction to the contrary, any ambiguity or uncertainty in
this Agreement shall not be construed against either of the parties based upon
authorship of any of the provisions hereof.
 

16.
Reformation. The Company intends to restrict the activities of the Consultant
only to the extent necessary for the protection of the legitimate business
interests of the Company and its affiliates.  It is the intention and agreement
of the parties that all of the terms and conditions hereof be enforced to the
fullest extent permitted by law.  If the provisions of this Agreement should
ever be deemed or adjudged by a court of competent jurisdiction to exceed the
time or geographical limitations permitted by applicable law, then such
provisions shall nevertheless be valid and enforceable to the extent necessary
for such protection as determined by such court, and such provisions will be
reformed to the maximum time or geographic limitations as determined by such
court.
 

17.
Notices.  Any notice required or permitted hereunder to be given by either party
shall be in writing and shall be delivered personally or sent by certified or
registered mail, postage prepaid, or by private overnight courier, or by
facsimile (with a conforming copy sent by overnight mail) to the address or fax
number set forth below or to such other address as either party may designate
from time to time according to the terms of this Section 17:

If to the Consultant: Joseph Chang

______________________
______________________
______________________
 

If to the Company: Nu Skin Enterprises, Inc.

______________________
______________________
______________________
A notice delivered personally shall be effective upon receipt.  A notice sent by
facsimile shall be effective the date delivered, provided confirmation of
delivery is obtained and a copy is delivered by overnight mail, 24 hours after
the dispatch thereof.  A notice delivered by private overnight courier shall be
effective on the day delivered or if delivered by mail, the third day after the
day of mailing.  Either party may change its address for purposes of this
Section 17 by providing the other party notice as required herein.
 
D-5

--------------------------------------------------------------------------------

 
18.
Attorneys' Fees.  In the event of any action at law or in equity to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys' fees and court costs in addition to any other relief to
which such party may be entitled.
 

19.
Governing Law, Jurisdiction and Venue.  The validity of this Agreement and the
interpretation and performance of all of its terms shall be governed by the
substantive and procedural laws of the State of Utah.  Each party expressly
submits and consents to exclusive personal jurisdiction and venue in the courts
of Utah County, State of Utah or in any Federal District Court in Utah.
 

20.
Entire Agreement.  This Consulting Agreement, together with the Separation and
Release Agreement entered into simultaneously herewith, the Employment Agreement
and the Key-Employee Covenants Agreement as amended by the Employment Agreement,
and the agreements related to the Company's deferred compensation plan, the
Company's 401(k) plan, and Consultant's stock option agreements (the "Sole
Agreements"), constitute the entire and sole agreements between Consultant and
the Company and its affiliates.  No other promises or agreements have been made
to Consultant or the Company other than those contained in the Sole Agreements.
Consultant and the Company acknowledge that they have read this Consulting
Agreement carefully, fully understand the meaning of the terms of this
Consulting Agreement, and are signing this Consulting Agreement knowingly and
voluntarily.  This Consulting Agreement may not be modified except by an
instrument in writing signed by all of the parties hereto.

 
 
 

 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
D-6



--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.



 
NU SKIN ENTERPRISES, INC.
 
 
 
 
 
By:
 
Its:


 

 
EMPLOYEE
 
 
 
 
 
Joseph Y. Chang

 
 
 
 
 
D-7
 
 

--------------------------------------------------------------------------------

 
APPENDIX 1
PRO-RATA BONUS CALCULATION EXAMPLES
Pro-Rata Earned Bonus
Assumptions:
1.
Executive's total fiscal year target bonus is $1,000,000.

(a) $125,000 (12.5%) is allocated to each quarter and is earned based on that
quarter's performance.

(b) $500,000 (50%) is allocated to the fiscal year and is earned based on fiscal
year performance.

2.
Executive's employment is terminated on 5/15.

3.
Based on actual performance, second quarter bonus was 125% of target bonus and
annual bonus was 150% of target bonus.

 
Calculations:
1.
Second quarter:

(a)      The second quarter bonus based on actual performance was 125% of
target:
    $125,000 x 125% = $156,250
(b)      Days in quarter = 91; days worked in quarter = 45
    45/91 = 0.4945
(c)      Second quarter bonus = $156,250 x 0.4945 = $77,266
2.
Fiscal year:

(a)      The fiscal year bonus based on actual performance was 150% of target:
    $500,000 x 150% = $750,000
(b)      Days in fiscal year = 366; days worked in year = 136
    136/366 = 0.3716
(c)      Annual bonus = $750,000 x 0.3716 = $278,700
3.
Total Pro-Rata Earned Bonus: $77,266 + $278,700 = $355,966

 
Pro-Rata Target Bonus
Assumptions:
1.
Executive's total fiscal year target bonus is $1,000,000.

(a) $125,000 (12.5%) is allocated to each quarter and is earned based on that
quarter's performance.

(b)        $500,000 (50%) is allocated to the fiscal year and is earned based on
fiscal year performance.
2.
Executive's employment is terminated on 7/31.

 
Pro Rata Target Bonus:
1.
Third quarter:

(a)                 Days in quarter = 92; days worked in quarter = 31
31/92 = 0.3370
(b)        Third quarter bonus = $125,000 x 0.3370 = $42,125
2.
Fiscal year:

(a)                 Day in fiscal year = 366; days worked in year = 213
213/366 = 0.5820
(b)        Annual bonus = $500,000 x 0.5820 = $291,000
3.
Total Pro-Rata Target Bonus: $42,125 + 291,000 = $333,125

 
Appendix A-1